DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on August 12, 2021 is acknowledged. Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on   August 12, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Specification
5.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required. Instant claim 4 recites a limitation of the macroporous domains and mesoporous wallstructures in a single, integral scalable structure. However, instant specification does not provide an antecedent basis or any citation of “single integral scalable” structure.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


6.  Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Wiesner et al (US 2014/0217012).

7. Wiesner et al discloses an isoporous film comprising a multiblock copolymer, the multiblock copolymer is a diblock copolymer ([0027], as to instant claim 2) having a hydrogen-bonding block such as poly-4-vinylpiridine and a hydrophobic block of polytetrafluoroethylene ([0029], [0030], as to instant claims 1-2), the film comprises meso- and macro-porous structure ([0034], [0039], as to instant claims 1-2).

8. As to instant claim 3, the film is having asymmetric porosity ([0049]).

9. As to instant claims 7-8, the film can be deposited on a substrate or can be a free standing film and have a variety of shapes and thickness of 5-500 microns ([0049]-[0050]). Since the film may have different shapes and thickness of as high as 500 micron, therefore, the film appears to have not only two-dimensional, but three-dimensional structure as well.

10. The isoporous film has a surface layer having pores with cylindrical morphologies and pore size of 5-100 nm (i.e. mesoporous) ([0053], as to instant claims 4 and 6) and a bulk layer having pores of 10 nm to 100 microns (i.e. macroporous domains) ([0055]).

Since the combination of the surface layer and the bulk layer having different pore sizes including meso- and macropores provides a free standing film, therefore, the combination of said surface and the bulk layers appear to correspond to integral scalable structure as well (as to instant claim 4).

11. The film of Wiesner et al is produced by a process comprising i) forming a film of a multiblock copolymer using a deposition solution comprising the multiblock copolymer and a solvent, ii) removing at least apportion of the solvent; iii) contacting the film with a phase separation solvent system to form isoporous graded film ([0025]).
It is noted that the isoporous material of present invention is produced by a method 
comprising dissolving a polymer in at least one chemical solvent; dispensing a polymer solution onto a substrate or mold, or through a die or template; removing at least a portion of chemical solvent during which at least a portion of the polymer self-assembles; exposing the self-assembled material to a nonsolvent causing precipitation of at least a portion of the polymer ([0020] of instant specification).

12. Though Wiesner et al does not explicitly recite the macroporous domains being continuous and the combination of the surface layer and the bulk layer forming an Wiesner et al is the same, or at least substantially the same,  as that claimed in instant invention, i.e. comprises a multiblock copolymer comprising a fluorinated hydrophobic block, and is produced by essentially or substantially the same process as disclosed in instant invention, therefore, the isoporous film of Wiesner et al will inherently comprise, or alternatively would be reasonably expected to comprise macroporous domains that are at least partially continuous (as to instant claim 5) and the combination of the surface layer and the bulk layer forming, at least partially, an integral scalable structure as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compositions/structures , if not taught, may be very well met by the compositions/structures of Wiesner et al, since the compositions/structures of Wiesner et al are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13. In the alternative, though Wiesner et al does not explicitly and with sufficient specificity, such as by the way of a single example, shows isoporous film made from a multiblock copolymer comprising polytetrafluoroethylene as the hydrophobic block, in view of the teachings of Wiesner et al that polytetrafluoroethylene can be used as the hydrophobic block in the multiblock copolymer for preparing isoporous structures, it would have been obvious to a one of ordinary skill in the art to choose and use the polytetrafluoroethylene as the hydrophobic block in the multiblock copolymer for preparing the isoporous material as well, thereby arriving at the present invention.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

14. Further, in view of the teachings of Wiesner et al  that the isoporous film may be formed into a variety of shapes ([0050]), it would have been obvious to a one of ordinary skill in the art to make, or obvious to try to make, the film of Wiesner et al into a three-dimensional structure as well (as to instant claim 8).
Wiesner et al that the morphology of the isoporous film and pore size depend on process conditions ([0052], [0054]), it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize the specific condition of the process for making isoporous film of Wiesner et al, so to produce the isoporous structure having a desired pore size/structure/morphology, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The key to supporting any rejection under35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.  Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wiesner et al (US 2014/0217012) in view of Radjabian et al, Polymer, 55, 2014, 2986-2997.

16. The discussion with respect to Wiesner et al (US 2014/0217012) set forth in paragraphs 6-14 above, is incorporated here by reference.

17. Though Wiesner et al (US 2014/0217012) does not explicitly recite the isoporous film having integral structure and being used in the form of fiber as a three-dimensional structure,
Radjabian et al discloses isoporous membranes produced by self-assembly of multiblock copolymers and non-solvent induced phase separation (Abstract) as being 

18. Since the isoporous membranes/films are taught in the art as being used for making fibers as three-dimensional structures, as shown by Radjabian et al , therefore, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the isoporous film of Wiesner et al for making hollow fiber as well, since it would have been obvious to choose material based on its suitability. The key to supporting any rejection under35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness Double Patenting Rejection I 
19.     Claims 1, 3-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,711,111. of the following reasons.

20. US 10,711,111 claims an isoporous graded film comprising a triblock polymer having polytetrafluoroethylene as one of the blocks, and comprising a surface layer having pores of 5-100 nm is size (i.e. mesoporous domains) and a bulk layer having pores of 10nm to 100 nm (i.e. both meso- and macroporous domains) and asymmetric structure (as to instant claims 3-6).
Further claimed is a device, such as a filtration device comprising said film, i.e. a two- or three-dimensional structure (as to instant claims 7-8).

21. Thus, the limitations claimed in instant invention are obvious variants of the limitations claimed in US 10,711,111.
  
 22.    Claims  1, 3-8 are directed to an invention not patentably distinct from claims 1-12 of U.S. Patent No. 10,711,111.
Specifically, see the discussion in paragraphs 19-20 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 10,711,111, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

23.  Claims 1, 3-8 are rejected under 35 U.S.C. 103(a) as being obvious over U.S. Patent No. 10,711,111.
Specifically, see the discussion set forth in paragraphs 19-20 above.

       The applied reference has a common assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the 

Obviousness Double Patenting Rejection II

24.     Claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-8 of a copending application 16/633,508 in view of Wiesner et al (US 2014/0217012).
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

25. The application 16/633,508 claims a self-assembled polymer material containing at least one of micro-, meso-, or macro- pores, at least some of which are isoporous, comprising block copolymers, specifically diblock copolymers, wherein at least a portion of the material comprises polyvinylidene fluoride, polytetrafluoroethylene or poly-2-perfluorohexylethyl methacrylate.
The material has mesopores of a diameter of 1-200 nm.

26. Though application 16/633,508 does not explicitly recite the material being asymmetric, containing both macro- and mesoporous domains and being formed into a two- or three-dimensional structures,
Wiesner et al discloses an isoporous film comprising a multiblock copolymer, the multiblock copolymer is a diblock copolymer ([0027], as to instant claim 2) having a hydrogen-bonding block such as poly-4-vinylpiridine and a hydrophobic block of polytetrafluoroethylene ([0029], [0030], as to instant claims 1-2), the film comprises meso- and macro-porous structure ([0034], [0039], as to instant claims 1-2) and having asymmetric porosity ([0049], as to instant claim 3).
As to instant claims 7-8, the film can be deposited on a substrate or can be a free standing film and have a variety of shapes and thickness of 5-500 microns ([0049]-[0050]). Since the film may have different shapes and thickness of as high as 500 micron, therefore, the film appears to have not only two-dimensional, but three-dimensional structure as well.
The isoporous film has a surface layer having pores with cylindrical morphologies and pore size of 5-100 nm (i.e. mesoporous) ([0053], as to instant claims 4 and 6) and a bulk layer having pores of 10 nm to 100 microns (i.e. macroporous domains) ([0055]).
The bulk layer has a finger-like structure; the bulk layer has pores having a size of 10 nm at the top of the bulk layer and pores having size of 100 micron at the bottom of the bulk layer ([0055]); such increase in pore size moving from the surface of the bulk film to the bottom of the bulk layer provided asymmetric structure ([0055]). The film is a free-standing film ([0047]).
Since the combination of the surface layer and the bulk layer having different pore sizes including meso- and macropores provides a free standing film, therefore, the combination of said surface and the bulk layers appear to correspond to integral scalable structure as well (as to instant claim 4).
Wiesner et al are related to isoporous structures having meso and macropores and having varies configurations, and thereby belong to the same field of endeavor, wherein Wiesner et al teaches the material being asymmetric, having a combination of meso- and macropores, being a free-standing, i.e. comprising two- or three-dimensional structures, therefore, based on the combined teachings of the application 16/633,508 and Wiesner et al, it would have been obvious to a one of ordinary skill in the art to produce, or obvious to try to produce the isoporous material of the application 16/633,508 having a combination of different layers, having different pore sizes in those layers, i.e. being asymmetric, so that such material can be free-standing and comprising two- and/or dimensional structures, as taught by Wiesner et al, as well. The key to supporting any rejection under35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2141

28. Thus, the limitations claimed in instant invention are obvious variants of the limitations claimed in the application 16/633,508 in view of  Wiesner et al.

Obviousness Double Patenting Rejection III

29.     Claims 1, 3-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-39 of a copending application 16/924,446. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

30. The copending application 16/924,446 claims an isoporous graded film comprising a triblock polymer having polytetrafluoroethylene as one of the blocks, and comprising a surface layer having pores of 5-100 nm is size (i.e. mesoporous domains) and a bulk layer having pores of 10nm to 100 nm (i.e. both meso- and macroporous domains) and asymmetric structure (as to instant claims 3-6).


31. Thus, the limitations claimed in instant invention are obvious variants of the limitations claimed in the copending application 16/924,446.
  
32.    Claims 1, 3-8 are directed to an invention not patentably distinct from claims 21-39 of copending application 16/924,446.
Specifically, see the discussion in paragraphs 29-30 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).   The copending application 16/924,446, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon .

33.  Claims 1, 3-8 are rejected under 35 U.S.C. 103(a) as being obvious over U.S 2020/0339770 (copending application 16/924,446).
Specifically, see the discussion set forth in paragraphs 29-30 above.

       The applied reference has a common assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under 35 U.S.C. 103(c) as prior art in a rejection under 35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).


Obviousness Double Patenting Rejection IV

34.     Claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of a copending application 16/979,611 in view of Wiesner et al (US 2014/0217012).
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

35. The application 16/979,611 claims a freestanding asymmetric isoporous block polymer material containing mesopores of a diameter of 1-50 nm, wherein the material comprises polyvinylidene fluoride, polytetrafluoroethylene or poly-2-perfluorohexylethyl methacrylate block. The material comprises at least two perpendicular dimentions, i.e. may have two- or three-dimensional structure (as to instant claims 1-3, 6-8).

36. Though application 16/979,611 does not explicitly recite the material being containing both macro- and mesoporous domains,
Wiesner et al discloses an isoporous film comprising a multiblock copolymer, the multiblock copolymer is a diblock copolymer ([0027], as to instant claim 2) having a hydrogen-bonding block such as poly-4-vinylpiridine and a hydrophobic block of polytetrafluoroethylene ([0029], [0030], as to instant claims 1-2), the film comprises meso- and macro-porous structure ([0034], [0039], as to instant claims 1-2) and having asymmetric porosity ([0049], as to instant claim 3).
As to instant claims 7-8, the film can be deposited on a substrate or can be a free standing film and have a variety of shapes and thickness of 5-500 microns ([0049]-
The isoporous film has a surface layer having pores with cylindrical morphologies and pore size of 5-100 nm (i.e. mesoporous) ([0053], as to instant claims 4 and 6) and a bulk layer having pores of 10 nm to 100 microns (i.e. macroporous domains) ([0055]).
The bulk layer has a finger-like structure; the bulk layer has pores having a size of 10 nm at the top of the bulk layer and pores having size of 100 micron at the bottom of the bulk layer ([0055]); such increase in pore size moving from the surface of the bulk film to the bottom of the bulk layer provided asymmetric structure ([0055]). The film is a free-standing film ([0047]).
Since the combination of the surface layer and the bulk layer having different pore sizes including meso- and macropores provides a free standing film, therefore, the combination of said surface and the bulk layers appear to correspond to integral scalable structure as well (as to instant claim 4).

37. Since both the application 16/979,611 and Wiesner et al are related to freestanding isoporous structures having meso pores and having varies configurations, and thereby belong to the same field of endeavor, wherein Wiesner et al teaches the material being asymmetric, having a combination of meso- and macropores, being a free-standing, i.e. comprising two- or three-dimensional structures, therefore, based on the combined teachings of the application 16/979,611 and Wiesner et al, it would have been obvious to a one of ordinary skill in the art to produce, or obvious to try to produce the isoporous  the application 16/979,611 having a combination of different layers, having different pore sizes in those layers, i.e. being asymmetric,  as taught by Wiesner et al, as well, theeby arriving at the present invention. The key to supporting any rejection under35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2141
Wiesner et al.

39. Claims 1-8 are directed to an invention not patentably distinct from claims 1-9 of a copending application 16/979,611 in view of Wiesner et al (US 2014/0217012).
Specifically, see the discussion in paragraphs 34-38 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).   The copending application 16/979,611, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0151256 is related to isoporous membranes produced from multiblock copolymers.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764